t c memo united_states tax_court william l and marsha g kidd petitioners v commissioner of internal revenue respondent docket no filed date william l kidd and marsha g kidd pro sese margaret s rigg for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine a dollar_figure deficiency in their federal_income_tax and an dollar_figure accuracy-related_penalty under sec_6662 and d for substantial_understatement_of_income_tax following unless otherwise noted section references are to the continued petitioners’ concession we decide whether sec_104 excludes from their gross_income dollar_figure that petitioner william l kidd kidd received in settlement of the unspecified equitable remedy awarded to him in his reverse discrimination lawsuit lawsuit against the state of california and two of its agencies collectively defendants we hold it does not we also decide whether petitioners are liable for an accuracy-related_penalty under sec_6662 and d we hold they are not findings_of_fact some facts were stipulated the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference we find the stipulated facts accordingly petitioners husband and wife resided in california when their petition was filed they filed a joint federal_income_tax return return on date in kidd and edward swiden swiden commenced the lawsuit in the california superior court for sacramento county superior court by filing a petition for writ of mandamus and complaint for declaratory and injunctive relief the defendants were the state of california california the california personnel board board and the california department of fish continued applicable versions of the internal_revenue_code and game department the plaintiffs asserted in the lawsuit that the department’s affirmative action policy known as supplemental certification was in violation of their rights under the equal protection clause of the 14th amendment to the u s constitution the merit principle described in cal const art vii sec_1 subdiv b and cal govt code secs and west supplemental certification allowed certain minority and female applicants to be selected for positions in california civil service to the exclusion of individuals who performed better on a competitive examination the plaintiffs had each applied for employment positions with the department and the department had through supplemental certification filled those positions with individuals who had performed worse than plaintiffs on the competitive examinations the plaintiffs did not in the lawsuit request an award of monetary damages the plaintiffs prayed that the defendants be ordered to stop using supplemental certification and that the individuals who were hired pursuant to supplemental certification be discharged from employment cal const art vii sec_1 subdiv b provides in the civil service permanent appointment and promotion shall be made under a general system based on merit ascertained by competitive examination cal govt code sec west requires that appointments to california civil service be made from the top three ranks of eligible applicants as determined by competitive examination cal govt code secs and west prohibit the appointing power from receiving any data related to an applicant’s race or gender while the lawsuit was pending in superior court the u s supreme court decided in richmond v j a croson co 488_us_469 that a state government must have strong evidence of past discrimination before it can employ racial or gender classifications on the basis of this decision the board reexamined the department’s supplemental certification program and concluded that it was improper the board suspended the department’s use of that program in date shortly thereafter the superior court dismissed the lawsuit as moot in that the department was essentially then in compliance with the plaintiffs’ request in the lawsuit that it abandon its supplemental certification program the superior court declined in connection with the dismissal to grant the plaintiffs’ request to discharge the individuals employed through the supplemental certification program the plaintiffs appealed the dismissal of the lawsuit to the california court of appeal for the third district_court of appeal the court of appeal reversed the dismissal and remanded the case to the superior court with instructions to declare that the plaintiffs’ rights under the california constitution and california government code were violated by the use of supplemental certification to enjoin the defendants from using supplemental certification and to fashion an equitable remedy to redress the violation of plaintiffs’ constitutional and statutory rights see kidd v state cal rptr 2d cal app the court_of_appeals rejected as part of any equitable remedy that the defendants be ordered to discharge from employment those individuals who were hired pursuant to the supplemental certification the court of appeal rested its decision on its interpretation of the california constitution and california government code and declined to decide the plaintiffs’ claim under the u s constitution upon remand counsel for the parties to the lawsuit met on a few instances in the presiding judge’s chambers to discuss settlement of the lawsuit and more particularly the specific equitable remedy to which the plaintiffs were entitled under the directive of the court of appeal during their discussions the parties to the lawsuit disputed the form of that remedy in that neither plaintiff still wanted the civil service position for which he had applied and even if he did the results of his prior competitive examination were too old to qualify him for that position the parties’ counsel discussed settling the equitable remedy award through a monetary payment but this was problematic in that swiden had suffered an economic loss from the defendants’ violation of his rights but kidd had not kidd had earned more money during the relevant period than he would have earned had he been employed in the civil service position for which he had applied the defendants made a settlement proposal that was based simply on swiden’s lost wages and employment benefits this proposal was rejected by the plaintiffs finally on date while in the presiding judge’s chambers counsel for the parties to the lawsuit agreed that the defendants would pay a total of dollar_figure to the plaintiffs in settlement of the lawsuit inclusive of attorney’s fees and litigation costs and that the plaintiffs and their attorneys would have to apportion this amount among them the record does not explain the mechanics underlying the calculation of the dollar_figure payment nor did the parties to the lawsuit specifically allocate any portion of that amount to a particular claim raised in the lawsuit the law firm of nageley meredith miller nageley and the pacific legal foundation pacific represented the plaintiffs in the lawsuit in the defendants paid the dollar_figure to nageley in its capacity as the trustee responsible for distributing the proper portions of this payment to the plaintiffs and their counsel nageley paid itself and pacific a total of dollar_figure of the dollar_figure for attorney’s fees and on the basis of an agreement between the plaintiffs paid dollar_figure to kidd and the rest dollar_figure to swiden nageley did not withhold any federal income taxes on the dollar_figure payment that it made to kidd petitioners’ return was prepared by their certified_public_accountant wendy boise boise during the discussions in chambers mentioned above boise had asked kidd whether any settlement payment that he received would be reported as income to him and plaintiffs’ counsel relayed this question to the defendants’ counsel and to the presiding judge the latter two individuals declined to opine on the matter and referred the plaintiffs to nageley in its capacity as trustee by way of conversations between the plaintiffs and nageley nageley led kidd to believe that any settlement would not be taxed to him and that he would not be issued a form 1099-misc miscellaneous income as to any payment that he received pursuant to the settlement kidd also was advised by other attorneys that they would not issue a form 1099-misc to their clients in a similar situation in early contrary to his understanding kidd received a form 1099-misc from nageley that reported that the dollar_figure was taxable to him as other income kidd asked boise not to report the dollar_figure on petitioners’ return and she did not boise advised kidd to attach to that return the form 1099-misc issued to him but he asked her not to do so because he believed that he would be admitting to its taxability kidd also noted to boise that the dollar_figure would be reported to respondent on respondent’s copy of the form 1099-misc neither boise nor petitioners attached the form 1099-misc to petitioners’ return opinion we decide whether the dollar_figure payment is includable in petitioners’ gross_income petitioners argue it is not according to petitioners kidd received this payment in settlement of the unspecified equitable remedy that was awarded to him for injuries which were unrelated to traditional work- related compensation such as back pay or a lost job opportunity petitioners assert that the claims underlying the lawsuit were tortlike in nature and that the dollar_figure payment compensated kidd for a personal physical injury as to the latter petitioners contend a personal physical injury under sec_104 need not manifest itself like a broken bone would but may be of a latent type such as an injury to an individual’s dignity or self-respect respondent determined and argues that the dollar_figure payment was includable in petitioners’ gross_income according to respondent petitioners bear the burden_of_proof as to this deficiency and have failed to establish that either the settlement amount was paid on account of personal physical injuries or a cause of action underlying the lawsuit was based upon tort or tort type rights respondent asserts without reference to any particular that petitioners have neither asserted nor established that sec_7491 applies in this case to place upon respondent the burden_of_proof as to the deficiency we agree with respondent that sec_104 does not exclude the dollar_figure payment from petitioners’ gross_income we do so however for reasons different than the burden_of_proof grounds upon which respondent relies we decide the legal issue at hand on the basis of the record without regard to which party bears the burden_of_proof sec_61 provides that gross_income includes all income from whatever source derived sec_61 is construed broadly to reach any accession to wealth exclusions from gross_income are construed narrowly 515_us_323 504_us_229 the parties disagree over the applicability of sec_104 to this case that section as applicable here excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness in this context the terms physical injury and physical sickness do not include emotional distress except to the extent of damages not in excess of the amount_paid for medical_care described in sec_213 and b attributable to emotional distress see sec_104 flush language the term damages received as used in sec_104 denotes an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs in the absence of bona_fide language in a settlement agreement as to the reason for a settlement payment we discern that reason by determining the intent of the payor in making the payment 102_tc_116 affd in part and revd in part on another issue not relevant herein 70_f3d_34 5th cir we do so on the basis of all the facts and circumstances of the case including an analysis of the complaint filed and the details surrounding the litigation id the dollar_figure payment must meet a two-prong test in order for it to be excluded under sec_104 first the underlying cause of action giving rise to kidd’s recovery_of the payment must be based upon tort or tort type rights second the payment must be received on account of personal physical injuries or physical sickness commissioner v schleier supra pincite see also sec_104 sec_1_104-1 income_tax regs unless both of these prongs are met the payment is not excludable from petitioners’ gross_income under sec_104 e g prasil v commissioner tcmemo_2003_100 we begin our analysis with the second prong the court_of_appeals awarded kidd an unspecified equitable remedy for the violation of his rights under the california constitution and california government code and the defendants paid dollar_figure to kidd in settlement of this award under the facts herein we conclude that the dollar_figure was not paid to kidd for personal physical injuries or physical sickness within the meaning of sec_104 no exclusion is available under that provision insofar as the settlement was paid to compensate him for injuries most akin to emotional distress sec_104 and flush language see h conf rept pincite ndollar_figure 1996_3_cb_741 ndollar_figure emotional distress including symptoms such as insomnia headaches and stomach disorders is not considered a physical injury or physical sickness except that an exclusion may be allowed to the amount_paid for medical_care attributable to the emotional distress see generally black’s law dictionary 7th ed emotional distress denotes a highly unpleasant mental reaction such as anguish grief fright humiliation or fury that results from another person’s conduct emotional pain and suffering in fact kidd asserted in this proceeding that he believes that the dollar_figure compensated him for the abuse and mental distress that he suffered as a result of the defendants’ treatment of him as a second class citizen we conclude that none of the dollar_figure is attributable to personal physical injuries or physical sickness and hold that none of that payment may be excluded from petitioners’ gross_income under sec_104 we note that petitioners have not asserted that kidd paid for any medical_care attributable to emotional distress so as to come within the exception described in the flush language of sec_104 and that the record does not establish that any such payments were in fact made respondent also determined that petitioners are liable for the accuracy-related_penalty under sec_6662 and d sec_6662 and d imposes an accuracy-related_penalty if any portion of an underpayment is attributable to a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds percent of the tax required to be shown on the return or dollar_figure sec_6662 respondent bears the burden of production under sec_7491 and must come forward with sufficient evidence indicating that it is appropriate to impose an accuracy-related_penalty 116_tc_438 once respondent has met this burden the taxpayer must come forward with persuasive evidence that the accuracy-related_penalty does not apply id the taxpayer may establish for example that part or all of the accuracy-related_penalty is inapplicable because it is attributable to an understatement for which the taxpayer acted with reasonable_cause and in good_faith sec_6664 whether a taxpayer acted as such is a factual determination sec_1_6664-4 income_tax regs for which the taxpayer’s effort to assess the proper tax_liability is an important consideration here respondent has met his burden of production in that the understatement on petitioners’ return is substantial within the meaning of sec_6662 petitioners argue that they acted reasonably and in good_faith towards the subject matter of the deficiency we agree on the basis of the record before us we find that petitioners were cognizant as to the issue of the taxability of the dollar_figure and that they reasonably relied upon the advice and representations of professionals to conclude that the payment was not taxable 469_us_241 reasonable reliance on the advice of a competent adviser may be a defense to the accuracy-related_penalty although respondent notes correctly that petitioners did not heed boise’s advice to attach the form 1099-misc to their return we know of no requirement nor has respondent identified any such requirement that petitioners have attached that form to their return we also decline to find as a fact respondent’s assertion on brief that petitioners did not heed boise’s advice to include the dollar_figure in their income the we note our finding that nageley did not withhold any federal_income_tax on the dollar_figure payment that it made to kidd record does not establish such a finding and respondent does not even include this assertion in his brief as a proposed finding of fact on the basis of sec_6664 we hold for petitioners as to the accuracy-related_penalty all arguments made by the parties have been considered and those arguments not discussed herein have been found to be without merit accordingly decision will be entered for respondent as to the deficiency and for petitioners as to the accuracy-related_penalty
